DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/27/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0154560 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/895,293. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-20 are to be found in copending Application claims 1-20  (as the application claims 1-20 fully encompasses copending Application claims 1-20).  The difference between the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 are anticipated by claims 1-20 of the copending Application, it is not patentably distinct from claims 1-20 of the copending Application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/780,806. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-20 are to be found in copending Application claims 1-20  (as the application claims 1-20 fully encompasses copending Application claims 1-20).  The difference between the application claims 1-20 and the copending Application claims 1-20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the copending Application is in effect a “species” of the “generic” invention of the application claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 are anticipated by claims 1-20 of the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. 2016/0028026 A1, hereinafter refer to Das) in view of Choi et al. (U.S. 2019/0326527 A1, hereinafter refer to Choi).
Regarding Claim 1: Das discloses an organic light-emitting device (see Das, Fig.1 as shown below and ¶ [0003]) comprising:

    PNG
    media_image1.png
    340
    377
    media_image1.png
    Greyscale

a first electrode (11) (see Das, Fig.1 as shown above and ¶ [0229]); 
a second electrode (19) facing the first electrode (11) (see Das, Fig.1 as shown above and ¶ [0229]); and 
an organic layer (15) disposed between the first electrode (11) and the second electrode (19) and comprising an emission layer (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0234]), 
wherein the organic light-emitting device includes an organometallic compound represented by Formula 1 (see Das, ¶ [0056]- ¶ [0077] and ¶ [0223]- ¶ [0237]): 
<Formula 1> 
M(LA)n1(LB)n2 
wherein in Formula 1 (see Das, ¶ [0056]- ¶ [0077]]), 
M is selected from platinum (Pt), palladium (Pd), copper (Cu), zinc (Zn), silver (Ag), gold (Au), iridium (Ir), rhodium (Rh), cobalt (Co), ruthenium (Ru), rhenium (Re), 
n1 is 1 or 2 (see Das, ¶ [0056]- ¶ [0077]), 
n2 (3-n) is 0 or 1 (see Das, ¶ [0056]- ¶ [0077]), 
LA (L1) is a tridentate ligand (note: tridentate ligand is a ligand that has three atoms that can function as donor atoms in a coordination complex. Y11, Y12, Y21, and Y22 in Formula 2 and 3 each independently selected from nitrogen atom (N); therefore, Formula 2 and 3 were known as tridentate ligands which include three nitrogen donor atom) represented by Formula 1A (Formula 2) (see Das, ¶ [0056]- ¶ [0101]), and 
LB (L2) is a tridentate ligand represented by Formula 1B (Formula 3) (see Das, ¶ [0056]- ¶ [0101]): 
<Formula IA (Formula 2)>     <Formula 1B (Formula 3)> (see Das, ¶ [0056]- ¶ [0101]) 3 

    PNG
    media_image2.png
    427
    530
    media_image2.png
    Greyscale

SD-200215-YPBwherein in Formulae 1A (2) and 1B (3), 
* *' and *" each are a binding site to M (Ir) (see Das, ¶ [0026] and ¶ [0134]), 
Y1 and Y3 to Y6 (Y11, Y12, Y21, and Y22) are each independently selected from N and C (see Das, ¶ [0056]- ¶ [0134]), 
X21 (X13, X14, X15, X16, X18, X19, X23, and X24) is selected from C(Z21), N(Z21), N, O, and S (see Das, ¶ [0056]- ¶ [0134]), 
X22 (X13, X14, X15, X16, X18, X19, X23, and X24) is selected from C(Z22), N(Z22), N, O, and S (see Das, ¶ [0056]- ¶ [0134]),
A1 and A3 to A6 (note: the Das one A11 in formula 2 and A21 and A22 in formula 3 is equivalent to the claimed A1 and A3 to A6 because ordinary skill in the art capable of demonstrating a duplicated or a plurality of linked A11 in formula 2 and a plurality of linked A21 and A22 in formula 3) are each independently selected from a C5-C60 carbocyclic ring and a C1- C60 heterocyclic ring (see Das, ¶ [0056]- ¶ [0134]), 
A2 (A11, A21, and A22) is selected from an imidazole ring, an oxazole ring, a thiazole ring, a selenazole ring, a triazole ring, an oxadiazole ring, a thiadiazole ring, and a selenadiazole ring (see Das, ¶ [0056]- ¶ [0134]), 
L1 and L2 are each independently selected from *-O-*', *-S-*', *-C(R7)(R8)-*', *-C(R7)=*',  *=C(R7)- *', *-C(R7)=C(R8)- *', *-C(=O)- *', *-C(=S)-*', *-C                
                    ≡
                
            C-*', *-B(R7)- *', *-N(R7)- *', *-P(R7)-*', *-Si(R7)(R8)-*', *-P(R7)(R8)-*', and *-Ge(R7)(R8)- *' (see Das, ¶ [0056]- ¶ [0134]),
a1 (a11/ a28) and a2 (a11/ a28) are each independently selected from 0, 1, and 2 (see Das, ¶ [0056]- ¶ [0134]), 
Z21, Z22, R1, and R3 to R8 are each independently selected from hydrogen, deuterium, -F - Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid or a salt thereof, a sulfonic acid or a salt thereof, a phosphoric acid or a salt thereof, a substituted or unsubstituted C1-C6o alkyl group, a substituted or 4 SD-200215-YPBunsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or 1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -C(=O)(Q1), -S(=O)2(Q1), and -P(=O)(Q1)(Q2) (see Das, ¶ [0056]- ¶ [0134]), 
b1 and b3 to b6 (b11/d1/d2) are each independently selected from 1, 2, 3, 4, 5, 6, 7, and 8, with the proviso that: at least one pair of substituents are optionally linked together to form a substituted or unsubstituted C5-C60 carbocyclic group or a substituted or unsubstituted C1-C60 heterocyclic group, the pair of substituents selected from the group consisting of Z21 and Z22, two neighboring R1(s) in R1(s) in the number of b1, two neighboring R3(s) in R3(s) in the number of b3, two neighboring R4(s) in R4(s) in the number of b4, two neighboring R5(s) in R5 (s) in the number of b5, two neighboring R6(s) in R6 (s) in the number of b6, R1 and R7, and R3 and R7 (see Das, ¶ [0056]- ¶ [0134]), and 
one of the following conditions i) to iii) is satisfied, 
i) Y1 is N, and A1 is a Y1-containing 5-membered ring, a Y1-containing 6-membered ring, a C5-C60 heterocyclic ring to which a Y1-containing 5-membered ring is condensed, or a C5-C60 heterocyclic ring to which a Y1-containing 6-membered ring is condensed (see Das, ¶ [0056]- ¶ [0134]),
ii) Y1 is C and each of a1 and a2 is 0 (see Das, ¶ [0056]- ¶ [0134]),
iii) Y1 is C and a1 and a2 are each independently selected from 1 and 2, 
at least one substituent of the substituted C5-C60 carbocyclic group, the substituted C1-C60 heterocyclic group, the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy 3-C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from (see Das, ¶ [0056]- ¶ [0134]): 5 
SD-200215-YPBdeuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C6o alkyl group, a C2-C60 alkenyl group, a C2- C60 alkynyl group, and a C1-C60 alkoxy group (see Das, ¶ [0056]- ¶ [0134]); 
a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=O)(Q11), -S(=O)2(Q11), and -P(=O)(Q11)(Q12) (see Das, ¶ [0056]- ¶ [0134]); 
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C6o arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic 
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), -N(Q21)(Q22), -B(Q21)(Q22), -C(=O)(Q21), 
- S(=O)2(Q21), and -P(=O)(Q21)(Q22) (see Das, ¶ [0056]- ¶ [0134]);  and
-Si(Q31)(Q32)(Q33), -N(Q31)(Q32), -B(Q31)(Q32), -C(=O)(Q31), - S(=O)2(Q31),  and -P(=O)(Q31)(Q32) (see Das, ¶ [0056]- ¶ [0134]);
wherein Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an 6 SD-200215-YPBamino group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C10 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 heteroaryl 
Das teaches the sum of n1 and n2 is 3 (see Das, ¶ [0056]- ¶ [0077]); However, Das is silent upon explicitly disclosing wherein the sum of n1 and n2 is 2.
Before effective filing date of the claimed invention the disclosed sum of n1 and n2 were known to be 2 in order to obtain an organic light-emitting device, which have improved driving voltage, efficiency, color purity, and/or lifespan characteristics.
For support see Choi, which teaches wherein the sum of n1 and n2 is 2 (see Choi, ¶ [0039]- ¶ [0053] and ¶ [0286]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Das and Choi to enable the sum of n1 and n2 to be 2 as taught by Choi in order to obtain an organic light-emitting device, which have improved driving voltage, efficiency, color purity, and/or lifespan characteristics (see Choi, ¶ [0039]- ¶ [0053] and ¶ [0286]). 
Regarding Claim 2: Das as modified teaches an organic light-emitting device as set forth in claim 1 as above. The combination of Das and Choi further teaches wherein the organometallic compound has a T1 energy of greater than or equal to 2.25 eV (see Das, Table 1 and ¶ [0209]- ¶ [0210] and see Choi, Table 1 and ¶ [0146]- ¶ [0147]).
Regarding Claim 3: 
Regarding Claim 4: Das as modified teaches an organic light-emitting device as set forth in claim 1 as above. The combination of Das and Choi further teaches wherein the emission layer comprises the organometallic compound (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0234] and see Choi, Table 1 and ¶ [0154]- ¶ [0166]). 
Regarding Claim 5: Das as modified teaches an organic light-emitting device as set forth in claim 4 as above. The combination of Das and Choi further teaches wherein, the emission layer further comprises a host (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0234] and see Choi, Table 1 and ¶ [0154]- ¶ [0166]), and 
the amount of the host included in the emission layer is greater than the amount of the organometallic compound included in the emission layer (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0234] and see Choi, Table 1 and ¶ [0154]- ¶ [0166]).  
Regarding Claim 6: Das as modified teaches an organic light-emitting device as set forth in claim 4 as above. The combination of Das and Choi further teaches wherein the emission layer emits light having a wavelength of maximum emission from 445 nm to 550 nm (see Das, Fig.1 as shown above and ¶ [0139] and see Choi, Table 1 and ¶ [0154]- ¶ [0166]).  
Regarding Claim 7: Das as modified teaches an organic light-emitting device as set forth in claim 1 as above. The combination of Das and Choi further teaches wherein the first electrode (11) is an anode (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0234]), 
the second electrode (19) is a cathode (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0234]), 
15) further (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0234]) comprises: 
a hole transport region disposed between the first electrode and the emission layer (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0238]); and 
an electron transport region disposed between the emission layer and the second electrode (19) (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0238] and ¶ [0279]- ¶ [0283]), 7 
SD-200215-YPBthe hole transport region comprises a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer, or any combination thereof (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0238] and ¶ [0279]- ¶ [0283]), and
the electron transport region comprises a buffer layer, a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (see Das, Fig.1 as shown above and ¶ [0223]- ¶ [0238] and ¶ [0279]- ¶ [0283]).  
Regarding Claim 8: Das discloses an organometallic compound represented by Formula 1 (see Das, ¶ [0056]- ¶ [0077] and ¶ [0223]- ¶ [0237]): 
<Formula 1>
M(LA)n1(LB)n2 wherein in Formula 1 (see Das, ¶ [0056]- ¶ [0077]), 
M is selected from platinum (Pt), palladium (Pd), copper (Cu), zinc (Zn), silver (Ag), gold (Au), iridium (Ir), rhodium (Rh), cobalt (Co), ruthenium (Ru), rhenium (Re), osmium (Os), titanium (Ti), zirconium (Zr), hafnium (Hf), europium (Eu), terbium (Tb), and thulium (Tm) (see Das, ¶ [0056]- ¶ [0077]), 
n1 is 1 or 2 (see Das, ¶ [0056]- ¶ [0077]), 
n2 (3-n) is 0 or 1 (see Das, ¶ [0056]- ¶ [0077]), 
A (L1) is a tridentate ligand (note: tridentate ligand is a ligand that has three atoms that can function as donor atoms in a coordination complex. Y11, Y12, Y21, and Y22 in Formula 2 and 3 each independently selected from nitrogen atom (N); therefore, Formula 2 and 3 were known as tridentate ligands which include three nitrogen donor atom) represented by Formula 1A (Formula 2) (see Das, ¶ [0056]- ¶ [0101]), and 
LB (L2) is a tridentate ligand represented by Formula 1B (Formula 3) (see Das, ¶ [0056]- ¶ [0101]): 
<Formula 1A (2)>       <Formula 1B (3)> (see Das, ¶ [0056]- ¶ [0101]) 8 

    PNG
    media_image3.png
    426
    527
    media_image3.png
    Greyscale

SD-200215-YPBwherein in Formulae 1A (2) and 1B (3), 
*, *' and *" each are a binding site to M (Ir) (see Das, ¶ [0026] and ¶ [0134]),
1 and Y3 to Y6 (Y11, Y12, Y21, and Y22) are each independently selected from N and C (see Das, ¶ [0056]- ¶ [0134]), 
X21 (X13, X14, X15, X16, X18, X19, X23, and X24) is selected from C(Z21), N(Z21), N, O, and S (see Das, ¶ [0056]- ¶ [0134]), 
X22 (X13, X14, X15, X16, X18, X19, X23, and X24) is selected from C(Z22), N(Z22), N, O, and S (see Das, ¶ [0056]- ¶ [0134]),
A1 and A3 to A6 (note: the Das one A11 in formula 2 and A21 and A22 in formula 3 is equivalent to the claimed A1 and A3 to A6 because ordinary skill in the art capable of demonstrating a duplicated or a plurality of linked A11 in formula 2 and a plurality of linked A21 and A22 in formula 3) are each independently selected from a C5-C60 carbocyclic ring and a C1- C60 heterocyclic ring (see Das, ¶ [0056]- ¶ [0134]), 
A2 (A11, A21, and A22) is selected from an imidazole ring, an oxazole ring, a thiazole ring, a selenazole ring, a triazole ring, an oxadiazole ring, a thiadiazole ring, and a selenadiazole ring (see Das, ¶ [0056]- ¶ [0134]), 
L1 and L2 are each independently selected from *-O-*', *-S-*', *-C(R7)(R8)-*', *-C(R7)=*',  C(R8)-*', *-C(=O)-*', *-C(=S)-*', *-C                
                    ≡
                
            C-*', *-B(R7)- *', *-N(R7)- *', *-P(R7)-*' *-Si(R7)(R8)-*', *-P(R7)(R8)-*', and *-Ge(R7)(R8)-*' (see Das, ¶ [0056]- ¶ [0134]), 
a1 and a2 (a11/ a28) are each independently selected from 0, 1, and 2 (see Das, ¶ [0056]- ¶ [0134]), 
Z21, Z22, R1, and R3 to R8 are each independently selected from hydrogen, deuterium, -F - Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid or a salt thereof, a 1-C60 alkyl group, a substituted or 9 SD-200215-YPBunsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, -Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -C(=O)(Q1), -S(=O)2(Q1), and -P(=O)(Q1)(Q2) (see Das, ¶ [0056]- ¶ [0134]), 
b1 and b3 to b6 (b11/d1/d2) are each independently selected from 1, 2, 3, 4, 5, 6, 7, and 8 (see Das, ¶ [0056]- ¶ [0134]),
with the proviso that: at least one pair of substituents are optionally linked together to form a substituted or unsubstituted C5-C60 carbocyclic group or a substituted or unsubstituted C1-C60 heterocyclic group, the pair of substituents selected from the group consisting of Z21 and Z22, two neighboring R1(s) in R1(s) in the number of b1, two neighboring R3(s) in R3(s) in the number of b3, two neighboring R4(s) in R4(s) in the number of b4, two neighboring R5(s) in R5 (s) in the number of b5, two neighboring R6(s) in R6 (s) in the number of b6, R1 and R7, and R3 and R7, one of the following conditions i) to iii) is satisfied (see Das, ¶ [0056]- ¶ [0134]), 
1 is N, and A1 is a Y1-containing 5-membered ring, a Y1-containing 6-membered ring, a C5-C60 heterocyclic ring to which a Y1-containing 5-membered ring is condensed, or a C5-C60 heterocyclic ring to which a Y1-containing 6-membered ring is condensed (see Das, ¶ [0056]- ¶ [0134]), 
ii) Y1 is C and each of a1 and a2 is 0 (see Das, ¶ [0056]- ¶ [0134]), 
iii) Y1 is C and a1 and a2 are each independently selected from 1 and 2 (see Das, ¶ [0056]- ¶ [0134]), and 
at least one substituent of the substituted C5-C60 carbocyclic group, the substituted C1-C60 heterocyclic group, the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3-C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C6-C60 aryl group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from (see Das, ¶ [0056]- ¶ [0134]): 10 
SD-200215-YPBdeuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2- C60 alkynyl group, and a C1-C60 alkoxy group (see Das, ¶ [0056]- ¶ [0134]); 
a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group, each substituted with at least one selected from deuterium, -F, -Cl, -3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=O)(Q11), -S(=0)2(Q11), and -P(=O)(Q11)(Q12) (see Das, ¶ [0056]- ¶ [0134]); 
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group (see Das, ¶ [0056]- ¶ [0134]); 
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed 21)(Q22)(Q23), -N(Q21)(Q22), -B(Q21)(Q22), -C(=O)(Q21), - S(=O)2(Q21), and -P(=O)(Q21)(Q22) (see Das, ¶ [0056]- ¶ [0134]); and  
-Si(Q31)(Q32)(Q33), -N(Q31)(Q32), -B(Q31)(Q32), -C(=O)(Q31), - S(=O)2(Q31), and -P(=O)(Q31)(Q32) (see Das, ¶ [0056]- ¶ [0134]),
wherein Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an 11 SD-200215-YPBamino group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group (see Das, ¶ [0056]- ¶ [0134]).  
Das teaches the sum of n1 and n2 is 3 (see Das, ¶ [0056]- ¶ [0077]); However, Das is silent upon explicitly disclosing wherein the sum of n1 and n2 is 2.
Before effective filing date of the claimed invention the disclosed sum of n1 and n2 were known to be 2 in order to obtain an organic light-emitting device, which have improved driving voltage, efficiency, color purity, and/or lifespan characteristics.
For support see Choi, which teaches wherein the sum of n1 and n2 is 2 (see Choi, ¶ [0039]- ¶ [0053] and ¶ [0286]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Das and Choi to enable the sum of n1 and n2 to be 2 as taught by Choi in order to obtain an organic 
Regarding Claim 9: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein n1 is 1 (see Das, ¶ [0056]- ¶ [0077] and see Choi, ¶ [0039]- ¶ [0053]), and 
n2 is 1 (see Das, ¶ [0056]- ¶ [0077] and see Choi, ¶ [0039]- ¶ [0053]).  
Regarding Claim 10: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein, in Formula 1A (2), a bond between Y1 and M is a covalent bond, a bond between M and N linked to *' in A2 is a coordination bond, and a bond between Y3 and M is a covalent bond (see Das, ¶ [0056]- ¶ [0134]), and 
in Formula 1B (3), a bond between Y4 and M is a coordination bond, a bond between Y5 and M is a covalent bond, and a bond between Y6 and M is a coordination bond (see Das, ¶ [0056]- ¶ [0134]).  
Regarding Claim 11: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein A1 is selected from a cyclohexane ring, a cyclohexene ring, a cyclohexadiene ring, a benzene ring, a pyridine ring, a pyrimidine ring, a pyrazine ring, a pyridazine ring, a triazine ring, a furan ring, a thiophene ring, a pyrrole ring, a borole ring, a silole ring, an oxazole ring, an isoxazole ring, an oxadiazole ring, an isoxadiazole ring, an oxatriazole ring, an isoxatriazole ring, a thiazole ring, an isothiazole ring, a thiadiazole ring, an isothiadiazole ring, a thiatriazole ring, an 
Regarding Claim 12: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein A1 is selected from groups represented by Formulae A1-1 to A1-21 (Formulae 2-1 to 2-10) (see Das, ¶ [0056]- ¶ [0209]), and 
A3 is selected from groups represented by Formulae A3-1 to A3-13 (Formulae 3-1 and 1-1 to 1-8) (see Das, ¶ [0056]- ¶ [0209]): 12 

    PNG
    media_image4.png
    174
    611
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    187
    602
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    194
    616
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    139
    624
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    146
    548
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    181
    625
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    176
    611
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    201
    630
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    59
    656
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    30
    359
    media_image13.png
    Greyscale
 (see Das, ¶ [0056]- ¶ [0209])

    PNG
    media_image14.png
    59
    653
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    30
    367
    media_image15.png
    Greyscale
 (see Das, ¶ [0056]- ¶ [0209])
R11 to R19 and R15a to R19b are each independently the same as described in connection with R1 in Formula 1A (2) (see Das, ¶ [0056]- ¶ [0209]), 
R31 to R39 and R35a to R39b are each independently the same as described in connection with R3 in Formula 1A (2) (see Das, ¶ [0056]- ¶ [0209]), 
* and *" each are a binding site to M (Ir) (see Das, ¶ [0056]- ¶ [0209]), and 14 

Regarding Claim 13: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein A2 is selected from groups represented by Formulae A2-1 to A2-18 (Formulae 2-1 to 2-10) (see Das, ¶ [0056]- ¶ [0209]):  

    PNG
    media_image16.png
    124
    476
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    137
    608
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    129
    488
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    135
    613
    media_image19.png
    Greyscale

wherein in Formulae A2-1 to A2-18, 
23 is N or C(R21), X24 is N or C(R22), X25 is N or C(R23), X26 is N or C(R24) (see Das, ¶ [0056]- ¶ [0209]),
Z21 and Z22 are the same as described in connection with Formula 1A (2) (see Das, ¶ [0056]- ¶ [0209]), 
R21 to R24 are the same as described in connection with R1 in Formula 1A (2) (see Das, ¶ [0056]- ¶ [0209]), 
* is a binding site to L1 (see Das, ¶ [0056]- ¶ [0209]), 
*'is a binding site to M (see Das, ¶ [0056]- ¶ [0209]), and
*" is a binding site to L2 (see Das, ¶ [0056]- ¶ [0209]).
Regarding Claim 14: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein 15 SD-200215-YPBA4 is selected from groups represented by Formulae A4-1 to A4-26 (see Das, ¶ [0056]- ¶ [0209]), and
A6 is selected from groups represented by Formulas A6-1 to A6-26 (see Das, ¶ [0056]- ¶ [0209]): 

    PNG
    media_image20.png
    131
    614
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    136
    614
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    140
    614
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    138
    600
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    150
    625
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    139
    149
    media_image25.png
    Greyscale
 

    PNG
    media_image26.png
    144
    620
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    136
    612
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    147
    612
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    143
    594
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    152
    611
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    150
    164
    media_image31.png
    Greyscale


SD-200215-YPBX42 is N or C(R42), X43 is N or C(R43), X44 is N or C(R44), X45 is N or C(R45), X46 is N or C(R46), X47 is N or C(R47) (see Das, ¶ [0056]- ¶ [0209]), 
X62 is N or C(R62), X63 is N or C(R63), X64 is N or C(R64), X65 is N or C(R65), X66 is N or C(R66), X67 is N or C(R67) (see Das, ¶ [0056]- ¶ [0209]), 
R41 to R47 are each independently the same as described in connection with R4 in Formula 1B (3) (see Das, ¶ [0056]- ¶ [0209]), 
R61 to R67 are each independently the same as described in connection with R6 in Formula 1B (3) (see Das, ¶ [0056]- ¶ [0209]), 
* and *" each are a binding site to M (Ir) (see Das, ¶ [0056]- ¶ [0209]), and 
*' indicates a binding site to a neighboring atom (see Das, ¶ [0056]- ¶ [0209]).  
Regarding Claim 15: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein A5 is selected from a group represented by one of Formula A5-1 and A5-2 (see Das, ¶ [0056]- ¶ [0209]): 

    PNG
    media_image32.png
    154
    299
    media_image32.png
    Greyscale

wherein in Formulae A5-1 and A5-2, 
X51 is N or C(R51), X52 is N or C(R52), and X53 is N or C(R53) (see Das, ¶ [0056]- ¶ [0209]), 
51 to R53 are each independently the same as described in connection with R5 in Formula 1B (2) (see Das, ¶ [0056]- ¶ [0209]), 
* is a binding site to A4 (see Das, ¶ [0056]- ¶ [0209]),
*' is a binding site to M (Ir) (see Das, ¶ [0056]- ¶ [0209]), and
*" is a binding site to A6 (see Das, ¶ [0056]- ¶ [0209]).
Regarding Claim 16: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein a moiety represented (see Das, ¶ [0056]- ¶ [0209])

    PNG
    media_image33.png
    178
    609
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    157
    631
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    177
    630
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    163
    627
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    170
    633
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    169
    620
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    159
    603
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    164
    602
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    178
    611
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    181
    638
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    158
    213
    media_image43.png
    Greyscale

wherein in Formulae AL-1 to AL-28 (see Das, ¶ [0056]- ¶ [0317]), 
R31 to R33 are each independently the same as described in connection with R3 in Formula 1A (see Das, ¶ [0056]- ¶ [0317]), 
71 to R74 are the same as described in connection with R7 in Formula 1A (2) (see Das, ¶ [0056]- ¶ [0317]), 
*" is a binding site to M (Ir) (see Das, ¶ [0056]- ¶ [0317]), and 
* is a binding site to A2 (see Das, ¶ [0056]- ¶ [0317]).  
Regarding Claim 17: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein at least one of Z21, Z22, R1(s) in the number of b1, R3(s) in the number of b3, R4(s) in the number of b4, R5(s) in the number of b5, and R6(s) in the number of b6 is selected from (see Das, ¶ [0056]- ¶ [0317]): 
-F, a cyano group, a C1-C10 alkyl group substituted with at least one -F, a C1-C10 alkyl group substituted with at least one -Cl, a C1-C10 alkyl group substituted with at least one -Br, and a C1-C10 alkyl group substituted with at least one -I (see Das, ¶ [0056]- ¶ [0317]).  
Regarding Claim 18: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein LA is selected from tridentate ligands represented by Formulae 1AA-1 to 1AA-3, 1AB-1 to 1AB-3, and 1AC-1 to 1AC- 3 (see Das, ¶ [0056]- ¶ [0317]):

    PNG
    media_image44.png
    353
    644
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    336
    624
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    341
    635
    media_image46.png
    Greyscale

SD-200215-YPBwherein in Formulae 1AA-1 to 1AA-3, 1AB-1 to 1AB-3, and 1AC-1 to 1AC-3 (see Das, ¶ [0056]- ¶ [0317]), 
Y3, A1, A3, L1, L2, a1, a2, Z21, Z22, R1, R3, b1, and b3 are the same as described in connection with Formula 1A (2) (see Das, ¶ [0056]- ¶ [0317]), 
X23 is N or C(R21), X24 is N or C(R22), X25 is N or C(R23), X26 is N or C(R24) (see Das, ¶ [0056]- ¶ [0317]), 
R21 to R24 are the same as described in connection with R1 in Formula 1A (2) (see Das, ¶ [0056]- ¶ [0317]), and 
*, *', and *" are each a binding site to M (Ir) (see Das, ¶ [0056]- ¶ [0317]).  
Regarding Claim 19: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein LB is selected from tridentate ligands represented by Formulae 1B-1 and 1B-2 (see Das, ¶ [0056]- ¶ [0317]):SD-20021 5-YPB

    PNG
    media_image47.png
    380
    436
    media_image47.png
    Greyscale

wherein in Formulae 1B-1 and 1B-2 (see Das, ¶ [0056]- ¶ [0317]), 
X42 is N or C(R42), X43 is N or C(R43), X44 is N or C(R44), X45 is N or C(R45), X46 is N or C(R46), X47 is N or C(R47) (see Das, ¶ [0056]- ¶ [0317]), 
X51 is N or C(R51), X52 is N or C(R52), and X53 is N or C(R53) (see Das, ¶ [0056]- ¶ [0317]),
X62 is N or C(R62), X63 is N or C(R63), X64 is N or C(R64), X65 is N or C(R65), X66 is N or C(R66), X67 is N or C(R67) (see Das, ¶ [0056]- ¶ [0317]), 
R41 to R47 are each independently the same as described in connection with R4 in Formula 1B (2) (see Das, ¶ [0056]- ¶ [0317]), 
R51 to R53 are each independently the same as described in connection with R5 in Formula 1B (2) (see Das, ¶ [0056]- ¶ [0317]), 
R61 to R67 are each independently the same as described in connection with R6 in Formula 1B (2) (see Das, ¶ [0056]- ¶ [0317]), and
Ir) (see Das, ¶ [0056]- ¶ [0317]).
Regarding Claim 20: Das as modified teaches an organometallic compound represented by Formula 1 as set forth in claim 8 as above. The combination of Das and Choi further teaches wherein the organometallic compound is one selected from Compounds 1 to 65 (see Das, ¶ [0056]- ¶ [0317]): 24 SD-200215-YPB

    PNG
    media_image48.png
    120
    622
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    112
    613
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    200
    614
    media_image50.png
    Greyscale


    PNG
    media_image51.png
    117
    608
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    111
    596
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    224
    620
    media_image53.png
    Greyscale


    PNG
    media_image54.png
    213
    611
    media_image54.png
    Greyscale


    PNG
    media_image55.png
    112
    610
    media_image55.png
    Greyscale


    PNG
    media_image56.png
    119
    597
    media_image56.png
    Greyscale


    PNG
    media_image57.png
    116
    614
    media_image57.png
    Greyscale

wherein Me represents a methyl group (see Das, ¶ [0056]- ¶ [0317]).
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BITEW A DINKE/Primary Examiner, Art Unit 2896